Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18409
                                                         PageID.20592   Page 1 of 47




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


          UNITED STATES OF AMERICA,
                           Government,
                                                  HONORABLE GEORGE CARAM STEEH
                 v.
                                                  No. 15-20652
          D-3    EUGENE FISHER,
          D-4    COREY BAILEY,
          D-6    ROBERT BROWN, II
          D-10   DEVON PATTERSON,
          D-13   ARLANDIS SHY,
          D-16   JAMES ROBINSON,
          D-19   KEITHON PORTER,
                         Defendants.
          _____________________________/
                                   STATUS CONFERENCE
                               Thursday, March 15, 2018
                                       -    -    -
          APPEARANCES:
          For the Government:                   CHRISTOPHER GRAVELINE, ESQ.
                                                JULIE FINOCCHIARO, ESQ.
                                                Assistant U.S. Attorney

          For the Defendants:                   HENRY M. SCHARG, ESQ.
                                                On behalf of Eugene Fisher
                                                CRAIG A. DALY, ESQ.
                                                KEITH A. SPIELFOGEL, ESQ.
                                                On behalf of Corey Bailey
                                                JAMES L. FEINBERG, ESQ.
                                                On behalf of Robert Brown
                                                MARK H. MAGIDSON, ESQ.
                                                JOHN T. THEIS, ESQ.
                                                On behalf of Arlandis Shy
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18410
                                                         PageID.20593   Page 2 of 47




                                                WILLIAM W. SWOR, ESQ.
                                                On behalf of James Robinson
                                                STEVEN E. SCHARG, ESQ.
                                                On behalf of Keithon Porter

                                       -    -    -

                     To Obtain Certified Transcript, Contact:
                 Ronald A. DiBartolomeo, Official Court Reporter
                      Theodore Levin United States Courthouse
                      231 West Lafayette Boulevard, Room 1067
                             Detroit, Michigan 48226
                                   (313) 962-1234
                 Proceedings recorded by mechanical stenography.
              Transcript produced by computer-aided transcription.
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18411
                                                          PageID.20594   Page 3 of 47
                                                                               3



    1                                 I   N   D   E   X
    2     _________________________________________________________Page
    3     Status conference                                                        4
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15                             E   X   H   B   I   T   S
   16     Identification__________________________Offered                Received
   17
   18                            N        O       N       E
   19
   20
   21
   22
   23
   24
   25


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18412
                                                         PageID.20595   Page 4 of 47
                                                                              4



    1                                        Detroit, Michigan
    2                                        Thursday, March 15, 2018
    3
    4                                  -    -      -
    5                      THE CLERK:      Case Number 15-2O652, United
    6       States of America versus Eugene Fisher, Corey Bailey,
    7       Robert Brown, Devon Patterson, Arlandis Shy, James
    8       Robinson and Keithon Porter.
    9                      MR. GRAVELINE:       Good afternoon, your Honor.
   10       Chris Graveline and Julie Finocchiaro on behalf of the
   11       United States.
   12                      THE COURT:      Okay.   Welcome.
   13                      MR. H. SCHARG:       Good afternoon, your Honor.
   14       Henry Scharg appearing on behalf of Eugene Fisher.
   15                      MR. DALY:    Good afternoon.       Craig Daly on
   16       behalf of Corey Bailey.
   17                      THE COURT:      All right.    Thank you.
   18                      MR. JOHNSON:     Good afternoon, your Honor.           If
   19       it please this Court, Bertram Johnson appearing on behalf
   20       of Devon Patterson.
   21                      THE COURT:      Welcome.
   22                      MR. THEIS:      Good afternoon, your Honor.       John
   23       Theis.   I represent Arlandis Shy.
   24                      THE COURT:      Good afternoon.
   25                      MR. MAGIDSON:     Mark Magidson also


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18413
                                                         PageID.20596   Page 5 of 47
                                                                              5



    1       representing Arlandis Shy.
    2                      MR. SPIELFOGEL:     Keith Spielfogel on behalf
    3       of Corey Bailey, your Honor.
    4                      THE COURT:    Okay.   Welcome.
    5                      MR. S. SCHARG:      Good afternoon, your Honor.
    6       Steven Scharg on behalf of Mr. Porter.
    7                      THE COURT:    Thank you.
    8                      MR. FEINBERG:     James L. Feinberg on behalf of
    9       Mr. Robert Brown.     Learned counsel, I understand, will
   10       participate by conference call.
   11                      THE CLERK:    No.   He'll call you later.
   12                      MR. FEINBERG:     Okay.
   13                      MR. SWOR:    William Swor on behalf of James
   14       Robinson.
   15                      THE COURT:    Welcome.    All right.    So we set
   16       this up as a status conference.       As you undoubtedly know,
   17       the first group of defendants have completed the evidence
   18       and the argument phases of the trial, and the jury has
   19       been deliberating for a couple of days now.
   20                 The current trial date in this case is June 5,
   21       2018.   I don't necessarily want to jump ahead to that if
   22       there are other preliminary matters that have to be
   23       discussed.    Mr. Graveline do you have items on your
   24       agenda?
   25                      MR. GRAVELINE:      I went through the docket


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18414
                                                         PageID.20597   Page 6 of 47
                                                                              6



    1       last night for all pending motions I think in this case,
    2       and right now -- and I bring this up so if I'm wrong,
    3       counsel, please let me know -- but I believe we have filed
    4       a response to everything except for the suppression that
    5       Mr. Scharg has filed on behalf of Mr. Fisher, and then
    6       there's one motion to suppress that Mr. Daly filed, and so
    7       I think those are the only two outstanding motions that we
    8       need to respond.     I believe they are both due a week from
    9       today, March 22nd.
   10                So in terms of motion practice, I think the Court
   11       has our responses to every other motion that's been filed
   12       by this particular trial group.       Am I incorrect at all by
   13       any of the counsel?      Is that right?      I think that's right.
   14       So I think in terms of briefing we're there.
   15                In terms of the June 5th trial date, so this is
   16       where we stand.     We have four defendants in this trial
   17       group who are still face death eligible charges.            I have
   18       not been able to forward all the materials up to
   19       Washington D.C. given our ongoing trial, but I hope to
   20       have all of those materials up to Washington D.C. if not
   21       by tomorrow, then by Monday.
   22                I've talked to the capital case section about the
   23       timing of this, and while it's a very tight turnaround,
   24       they are also saying it's the same panel considering every
   25       defendant in this case who has already read for defendant


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18415
                                                         PageID.20598   Page 7 of 47
                                                                               7



    1       Arnold's submission as well.       So we're not submitting to
    2       people who are not familiar with the case.
    3                 And so in terms of, can I absolutely agree right
    4       now, I think it's a tight turnaround, and so -- but we're
    5       trying very hard to meet that deadline.
    6                 And so right now we stand approximately 75 days
    7       out from trial.     I think probably to be completely safe is
    8       to maybe set the trial out 9O days from right now.            So
    9       maybe mid-June, but at the same time if we keep it at
   10       June 5th, I don't think that's an impossible task.            I'm
   11       just saying that it's going to be pretty tight based upon
   12       what Washington D.C. has communicated to me.
   13                 So that's where we stand in terms of timing of
   14       that.   All of those should be up to Washington D.C. by
   15       Monday for their consideration, and those four defendants
   16       are Corey Berry, Arlandis Shy, Robert Brown and Keithon
   17       Porter.
   18                      THE COURT:    Do you know the status of
   19       mitigation packages?
   20                      MR. GRAVELINE:     The only one that I'm still
   21       missing is Mr. Robert Brown's, and so I think going
   22       through this last trial has also helped the government a
   23       bit as well.
   24                 So, for example, one of the things that Mr.
   25       Feinberg has been asking for is when Mr. Elroy Jones


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18416
                                                          PageID.20599   Page 8 of 47
                                                                               8



    1       was -- he made a motion to have his conviction overturned
    2       in the murder of Cleo McDougal.       The government was
    3       unaware, but Mr. Feinberg brought this to our attention
    4       that there was a several day motion practice and multiple
    5       witnesses were called.      So we just received those
    6       transcripts of that motion practice about a week and a
    7       half ago.    So that was helpful in informing -- you know,
    8       preparing Mr. Brown's submissions, and I think that's why
    9       Mr. Brown's mitigation submission is trailing a little
   10       bit.   They were waiting for those records.
   11                Another thing that I personally was waiting for,
   12       there was a cell phone seized from Corey Bailey upon his
   13       arrest in July of 2014.      The FBI had not previously been
   14       able to get into that phone, and if the Court remembers,
   15       we had a similar issue with one of which Michael Rogers'
   16       phones, and we were able to get into it in the first week
   17       of February based upon some new technology that allowed us
   18       to actually dump the phone.
   19                And so the report was made for Mr. Rogers' phone.
   20       I still don't have the complete report from Mr. Bailey's
   21       phone.   I was hoping to get that during trial, but Agent
   22       Ruiz's is being tied up in court on most of those days.
   23       That report has not been compiled.           He's been working on
   24       that over the last day or two, and I hope to have that to
   25       Mr. Bailey.    I'm not saying there's anything relevant in


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18417
                                                         PageID.20600   Page 9 of 47
                                                                              9



    1       that.    I just wanted to make sure that the phone that was
    2       seized from Mr. Bailey approximately eight days after the
    3       Djuan Page homicide, didn't have something in there that
    4       would inform us one way or the other in terms of that
    5       death penalty submission.       So that's where we stand in
    6       terms of the timing and capital case process.
    7                      THE COURT:    All right.      Who would like to
    8       start?   Mr. Swor you're at the end of the line.            Any input
    9       as to whether the date should be back couple weeks or try
   10       to maintain?
   11                      MR. SWOR:    I have to be at the Outer Banks of
   12       North Carolina the last week in July.         We keep pushing
   13       this trial back.     It is a large family gathering.         It may
   14       involve a wedding.     Not mine.    So I have to be there I
   15       guess.
   16                      THE COURT:    You have to be there a day or
   17       two?
   18                      MR. SWOR:    No, the week.     It's a week of
   19       family events.
   20                      THE COURT:    I see.   Okay.    So prefer to keep
   21       the time and date?
   22                      MR. SWOR:    Yes.
   23                      THE COURT:    And Mr. Robinson is not one of
   24       death eligible defendants?
   25                      MR. SWOR:    That's true.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18418
                                                          PageID.20601   Page 10 of
                                      47
                                                                            10



   1                      THE COURT:    So let me hear first from the
   2       death eligible defendants.
   3                      MR. FEINBERG:     James Feinberg on behalf of
   4       Mr. Brown.
   5                 My learned counsel Martin, who was not able to be
   6       here today, informed me that his mitigation submission, at
   7       least as of last week, the end of last week, was not done
   8       because we had just gotten the evidentiary hearing
   9       transcripts that Mr. Graveline told the Court about.
  10                 I don't know when he is going to finish the
  11       submission.    I thought it was going to be this week, but I
  12       can't tell the Court if it is going to be this week or the
  13       beginning of next week.
  14                 That is important because we don't know whether or
  15       not the Department of Justice is going to authorize or not
  16       authorize death penalty.       That puts me and Jack Martin at
  17       a precarious situation, but I can tell that you that Mr.
  18       Brown does not wish for the trial to be delayed for any
  19       length of time, but again, we have no control over the
  20       Department of Justice.
  21                      THE COURT:    All right.       Mr. Scharg?
  22                      MR. S. SCHARG:     Yes.   Good afternoon again,
  23       your Honor.    Steven Scharg on behalf of Mr. Porter.
  24                 My client strongly suggests that his case not be
  25       adjourned again.     We have prepared for trial.        We are


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18419
                                                          PageID.20602   Page 11 of
                                      47
                                                                            11



   1       ready to go to trial.      He does not want anymore
   2       adjournments.
   3                 My issue also would be, I have another trial
   4       starting on June 12th.      That's another gang related case,
   5       and if this case gets postponed after the 12th, then that
   6       case might run into the next case.
   7                      THE COURT:    So that -- do you know that
   8       defendant?
   9                      MR. GRAVELINE:      Latin Counts.
  10                      MR. S. SCHARG:      Latin Counts.
  11                      THE COURT:    Is that one that you're handling
  12       also?
  13                      MR. GRAVELINE:      No, just supervise.
  14                      THE COURT:    Okay.    Okay.
  15                      MR. SPIELFOGEL:      Mr. Daly wants to address
  16       the Court on behalf of Mr. Bailey.
  17                      THE COURT:    Okay.
  18                      MR. DALY:    Mr. Bailey is adamant that we
  19       begin on the trial date that's set.           I am assuming that
  20       learned counsel will also be present.          If not, that would
  21       raise a separate issue.
  22                      THE COURT:    Learned counsel be present for
  23       the trial?
  24                      MR. DALY:    Yes.
  25                      THE COURT:    Yes.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18420
                                                         PageID.20603   Page 12 of
                                      47
                                                                           12



   1                      MR. DALY:    Okay.   That's all.
   2                      THE COURT:    I mean, I assumed.      Maybe I
   3       shouldn't have assumed.
   4                      MR. DALY:    Well, that's important.
   5                      THE COURT:    I haven't had learned counsel
   6       before.    So I think the one death eligible case that I had
   7       was withdrawn long before we ultimately tried it, and that
   8       doesn't appear to be the inclination of our current
   9       attorney general.
  10                      MR. DALY:    I don't believe Mr. Spielfogel has
  11       withdrawn.    We're talking about two of us together.
  12                      THE COURT:    Right.    Yeah, yeah.
  13                      MR. DALY:    Okay.
  14                      THE COURT:    And I don't know.      You tell me.
  15       Is that standard operating practice?
  16                      MR. DALY:    I wouldn't necessarily call that
  17       standard.    I think it is within the discretion of the
  18       Court.    In the previous cases that I've been involved in,
  19       the answer was yes.
  20                      THE COURT:    So in the course of your
  21       representations so far, have you separated the tasks that
  22       you're each working on?      Is somebody taking responsibility
  23       for some portion of the case, and would you be sharing the
  24       presentation or cross examination of the witnesses?
  25                      MR. DALY:    Yes, we have started that process.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18421
                                                          PageID.20604   Page 13 of
                                      47
                                                                            13



   1                      THE COURT:    All right.
   2                      MR. H. SCHARG:      Judge, just to give you some
   3       insight, I was that involved in that case.           It was the
   4       Herman Johnson case.
   5                      THE COURT:    You mean the one that we
   6       ultimately tried.     Was that yours?
   7                      MR. H. SCHARG:      It was my case.
   8                      THE COURT:    And they withdrew the notice long
   9       before.
  10                      MR. H. SCHARG:      But learned counsel wanted to
  11       withdraw.    He didn't want to continue on.         It would have
  12       been helpful had he stayed on the case because of the
  13       complexity.
  14                      THE COURT:    I remember now.       Thank you.
  15                      MR. DALY:    I should add too, that if for any
  16       reason there weren't two lawyers representing Mr. Bailey,
  17       that would create a problem for me.           I am substitute
  18       counsel.    So I have been on the case for six months.            Of
  19       that six months, three months was preparing and trying
  20       another case.     So it's -- it is a necessity in this case,
  21       Judge.
  22                      THE COURT:    To have two?
  23                      MR. DALY:    Yes.
  24                      THE COURT:    Right.    All right.
  25                      MR. MAGIDSON:     Mark Magidson on behalf of Mr.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18422
                                                         PageID.20605   Page 14 of
                                      47
                                                                           14



   1       Shy.   I think the Court already knows Mr. Shy's position
   2       on these further delays having filed previous --
   3                      THE COURT:    I don't know.      They're all so
   4       shy.   Go ahead.
   5                      MR. MAGIDSON:     So he objects for all the
   6       reasons that, as we know been, he's been locked up now for
   7       two years.
   8                 And so in addition, I have a paid vacation in
   9       August, mid-August.      I'm anticipating that would -- even
  10       if it is a two month trial, I thought I was safe by
  11       booking a place in August.
  12                      THE COURT:    Okay.
  13                      MR. MAGIDSON:     It's a family vacation, which
  14       is about 10 days.
  15                      THE COURT:    You will be ready to go?
  16                      MR. MAGIDSON:     Yes.
  17                      THE COURT:    All right.
  18                      MR. MAGIDSON:     I think John wants to speak to
  19       the other issue.
  20                      MR. THEIS:    I just want to, Judge, respond.
  21       You asked about the standard procedure for keeping a
  22       second lawyer.     It has been done both ways.       We have
  23       discussed, if the Court would like, we can provide some
  24       history of that.     This one I think is fairly clear of a
  25       second lawyer because of the volume of the discovery in


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18423
                                                          PageID.20606   Page 15 of
                                      47
                                                                            15



   1       this case, number of witnesses, the length of the trial.
   2       Very frankly, the length of time it has taken to get a
   3       decision with regards to the death penalty eligibility is
   4       pushing it back, so as we get closer to trial, the work of
   5       two people has to be consolidated into one.           We are
   6       preparing for trial on this case, and I just think it
   7       would be a tremendous hardship.        It would put Mr. Shy at a
   8       tremendous disadvantage in the trial not to have a second
   9       lawyer on the case.
  10                      THE COURT:    Thank you.       Mr. Swor?
  11                      MR. SWOR:    During the O'Reilly case, which
  12       was Harold Gurewitz's case in this district, which is the
  13       last one that was tried, Mr. Gurewitz had at least second
  14       learned counsel present through the entire trial.
  15                      THE COURT:    I have a question of you, Mr.
  16       Swor.   Did you say your conflict was in the middle of
  17       July?
  18                      MR. SWOR:    The last week of July.
  19                      THE COURT:    Is that cutting it pretty close
  20       even if we start on June 5th?
  21                      MR. GRAVELINE:     This past trial I think we
  22       took five weeks, and we're going into the sixth week right
  23       now.    So I think that went fairly fast, and it was four
  24       defendants.    So a seven week trial, six or seven weeks, I
  25       mean, it's going to be close, but I think --


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18424
                                                         PageID.20607   Page 16 of
                                      47
                                                                           16



   1                      THE COURT:    It's possible?
   2                      MR. GRAVELINE:     It's possible.
   3                      THE COURT:    But possible might not be
   4       adequate assurance for you, Mr. Swor.
   5                      MR. SWOR:    It's paid for.
   6                      THE COURT:    And the Fourth of July week is in
   7       there, and --
   8                      MR. SWOR:    Yeah, but in the first trial, the
   9       one that the jury is out, you all had a week off, a trial
  10       week off.
  11                      THE COURT:    Right.    We had a four day off
  12       period, and we did that well ahead of the trial.             We set
  13       those dates.     I have to say I think it made it easier to
  14       get a jury because they recognized that they would have
  15       that break, and then the trial schedule was nine to one,
  16       which I expect to maintain for this trial as well.            Is
  17       that what you were planning?
  18                      MR. GRAVELINE:     I was going to ask for a half
  19       day trial schedule.      Maybe we can extend it out, like nine
  20       to two or something like that, you know, an extra hour per
  21       day, but I would leave that up to the Court.          I think
  22       those half days are helpful, and I think as the Court has
  23       experienced, we got a lot done even in four hours of court
  24       time everyday.
  25                      THE COURT:    Definitely, and it allows


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18425
                                                          PageID.20608   Page 17 of
                                      47
                                                                            17



   1       everybody to keep up their schedule.
   2                      MR. FEINBERG:     I would join in on some of the
   3       other attorneys' request having learned counsel
   4       participate in the entire trial with Mr. Brown and myself.
   5                      THE COURT:    Okay.    Mr. Johnson?
   6                      MR. JOHNSON:     With respect to Mr. Patterson,
   7       we are happy to move forward for all of the reasons
   8       stated.    However, I do understand the issues that the
   9       death eligible counsel have stated, but we are ready to
  10       move forward on behalf of Devon Patterson.
  11                      THE COURT:    All right.       So it maybe cutting
  12       it close, but it sounds like we ought to try to maintain
  13       the turnaround.
  14                      MR. GRAVELINE:     Very good, your Honor.        We'll
  15       get it done.
  16                      THE COURT:    Okay.    So we'll keep the date,
  17       and -- and I don't know what we'll do about the potential
  18       break around the Fourth of July, because I have a feeling
  19       that -- again, if jury selection was at all indicative for
  20       the first group of what might happen in the second, I
  21       think that opportunity for the break around a school
  22       holiday was pretty helpful in getting jurors to agree to
  23       participate, and so I thought that natural break period
  24       would be around the July 4th holiday.
  25                 The difficulty -- one of the difficulties that


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18426
                                                         PageID.20609   Page 18 of
                                      47
                                                                           18



   1       Marcia just pointed out for me is that the jury
   2       questionnaires are going out in two weeks, and so we've
   3       got to have a pretty firm idea -- set pretty firm dates if
   4       we're going to properly forewarn the jurors about the
   5       length of the trial and the schedule that we're going to
   6       follow.
   7                 So I don't know about going until 2:00 frankly.            I
   8       mean, to ask people to go that long without sustenance is
   9       I think pushing it.      Perhaps maybe we can split the
  10       difference and go to 1:30.
  11                      MR. GRAVELINE:     That would be fine, your
  12       Honor.
  13                      THE COURT:    The period of time to complete
  14       this first trial was shortened considerably by the
  15       experienced lawyers on the defense side frankly.             We have
  16       a similar group.     So I would think we would be approaching
  17       it -- I couldn't imagine a much more efficient trial
  18       taking place.     The defense lawyers asked no questions of a
  19       large number of -- I'm sure if you're getting transcripts
  20       already, you're seeing that the -- the lawyers identified
  21       their issues, their theory of the case, and stuck close to
  22       both the theory of the case and the specific factual
  23       disputes that exist in the case.        So there was no
  24       showmanship, and I'm sure we'll have a similar experience
  25       here.    But I don't think it can get anymore efficiently


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18427
                                                          PageID.20610    Page 19 of
                                      47
                                                                             19



   1       done than this first group.
   2                      MR. GRAVELINE:     I agree, your Honor.         We went
   3       through 1O1 witnesses in five weeks.
   4                      THE COURT:    That's pretty amazing.           Nobody --
   5       I think nobody would believe at first glance that that
   6       occurred going half days.
   7                      MR. FEINBERG:     Your Honor, is it possible for
   8       the attorneys in this group to receive the jury
   9       questionnaires to see whether or not, based on our input,
  10       if any additional questions maybe included in the
  11       questionnaire?
  12                      THE CLERK:    The attorneys have to agree on
  13       the questions that go into the questionnaires.            The jurors
  14       are being summoned in the next two weeks to appear to fill
  15       out the questionnaires.
  16                      MR. FEINBERG:     Are we talking about the jury
  17       questionnaires specific to this case?
  18                      THE COURT:    Right.
  19                      THE CLERK:    The first trial?
  20                      MR. FEINBERG:     Yes.
  21                      THE COURT:    I'm sorry.       What good would that
  22       do you?    I don't understand.
  23                      MR. FEINBERG:     I don't want the jury
  24       questionnaires and their answers from the first trial.
  25                      THE COURT:    Just the questions?       I see.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18428
                                                         PageID.20611   Page 20 of
                                      47
                                                                           20



   1                      MR. FEINBERG:     Jury questionnaires specific
   2       to this trial.
   3                      THE COURT:    Has that been finalized?
   4                      MR. GRAVELINE:     No.   I think what Mr.
   5       Feinberg is asking is can -- so can he see the one that we
   6       used in the first round to see if he wants to either to
   7       ask some of them, some of the questions deleted or added
   8       from that first one before they are finalized.
   9                      MR. FEINBERG:     That's correct.
  10                      THE COURT:    Okay.    I see no reason why not.
  11       Do you?
  12                      MR. GRAVELINE:     I don't.    I don't have any
  13       problem with that.      Marcia, do you have the last version?
  14                      THE CLERK:    I can find it.
  15                      MR. GRAVELINE:     If you don't mind emailing it
  16       out to all parties, and I will coordinate with all defense
  17       counsel to see if we can have it agreed upon by next
  18       Friday.
  19                      THE COURT:    Okay.    We will get those for you.
  20       You certainly should have the chance to participate in
  21       identifying questions asked.
  22                 Okay.   We need to couple of supression hearings as
  23       I understand it, and everything else -- are there any
  24       various motions that are now pled?
  25                 So we have Mr. Bailey's motion to exclude rap


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18429
                                                         PageID.20612   Page 21 of
                                      47
                                                                           21



   1       videos, and that's joined by Mr. Shy, Mr. Brown and Mr.
   2       Patterson, and we have the motion and the answer, and I
   3       don't know if Mr. Bailey or any of the joining
   4       defendants --
   5                      MR. FEINBERG:     Judge, I'm having difficulty
   6       hearing you.
   7                      THE COURT:    Okay.    So as it relates -- as it
   8       relates to that motion, first of all, we have a motion and
   9       response.    Do we have a reply?
  10                      MR. GRAVELINE:     I don't believe so, your
  11       Honor.
  12                      THE COURT:    I might report for the benefit of
  13       Mr. Daly and Mr. Spielfogel, that I went through this on
  14       the first round, and I set out a procedure that would be
  15       used for determining the admissibility of specific rap
  16       lyrics and videos, and so I would anticipate a similar
  17       procedure in this case, and the question is whether you
  18       wanted an opportunity for a reply following the response
  19       by the government, or whether you would end up in
  20       agreement with the procedure that I employed in the first
  21       trial group.
  22                      MR. SPIELFOGEL:     Your Honor, I believe we
  23       asked to file a reply.
  24                      THE COURT:    How soon can you get that in?
  25                      MR. SPIELFOGEL:     One week.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18430
                                                          PageID.20613   Page 22 of
                                      47
                                                                            22



   1                      THE COURT:    One week from today.
   2                      MR. SPIELFOGEL:     Thank you, Judge.
   3                      MR. FEINBERG:     I think we would need to know
   4       specifically which rap lyrics, et cetera are specifically
   5       going to be introduced by the government as it relates to
   6       Mr. Brown before we can submit a response.
   7                      MR. GRAVELINE:     So I think that's the
   8       procedure that you set out in the first trial, and we can
   9       identify the specific ones that we intend to introduce in
  10       Trial Group 2 by April 1st.
  11                      THE COURT:    April 1st?
  12                      MR. GRAVELINE:     Yes.
  13                      MR. SPIELFOGEL:     We will a need week after
  14       that.
  15                      MR. FEINBERG:     Yes, a week after that, your
  16       Honor, for the response.
  17                      THE COURT:    Okay.    A week after what?
  18                      MR. FEINBERG:     A week after they let us know
  19       which videos --
  20                      THE COURT:    Okay.    I got it.     Thanks.    All
  21       right.
  22                 We also have a motion by Mr. Bailey to suppress
  23       cell phone evidence.      We don't have a response to that
  24       motion by the government as of yet.           Did you intend to
  25       respond?


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18431
                                                         PageID.20614   Page 23 of
                                      47
                                                                           23



   1                      MR. GRAVELINE:     Is this a Daubert motion?
   2                      THE COURT:    No, this is a motion to suppress
   3       cell phone evidence, Docket Number 681.
   4                      MR. GRAVELINE:     All right. I missed that one.
   5       I will have a response to you, your Honor.
   6                      THE COURT:    Okay.    And how soon will that
   7       happen?
   8                      MR. GRAVELINE:     On a motion to suppress, I
   9       know that they filed it before the March 1st deadline, but
  10       I would ask for three weeks from March 1st.          That would be
  11       a week from today.
  12                      THE COURT:    Okay.    That's good.    Then
  13       Mr. Bailey has a motion to compel discovery of Detroit
  14       Police homicide files, Document Number 773, and that's
  15       also joined in by Mr. Shy.
  16                      MR. GRAVELINE:     Yes, your Honor.     We filed a
  17       reply -- or replied that we would have it done by
  18       January 31st.     It got lost in the shuffle.       We've been
  19       going through it and redacting it yesterday and today.               I
  20       anticipate it will be out by tomorrow.
  21                      THE COURT:    Okay.
  22                      MR. FEINBERG:     I believe that we requested
  23       the Detroit Police homicide files as it relates to Mr.
  24       Brown.    I thought we joined in on that motion.
  25                      MR. GRAVELINE:     I think we've already


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18432
                                                         PageID.20615   Page 24 of
                                      47
                                                                           24



   1       produced that.
   2                      MR. FEINBERG:     The entire homicide file?
   3                      MR. GRAVELINE:     I believe so.     With our
   4       Jencks disclosures as well, that would complete that
   5       homicide file.
   6                      MR. FEINBERG:     I will check.
   7                      MR. DALY:    I think there's -- it's not clear
   8       from what the government is saying in terms of what
   9       they've actually produced on the homicide files.
  10                 This particular motion is to have the actual
  11       jackets of the Detroit Police Department Homicide Section
  12       delivered to a place where the defense lawyers can
  13       actually look at it; that is, not to have the government
  14       go through it first and decide what they want to give us.
  15       That's the specific motion.       They filed a response.       We
  16       filed a reply, and we are waiting for a ruling on that
  17       Judge.    So I think it is different than what the
  18       government is telling us right now.
  19                      MR. GRAVELINE:     I did not understand it.        I
  20       thought it was disclosure of that, and disclosure means we
  21       review it and produce what's relevant.
  22                 So for example, so within the Detroit homicide
  23       file, there's papers in there from photocopies of Wayne
  24       County Prosecutor's notes or emails between two Wayne
  25       County Prosecutors about charging decisions.          I don't


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18433
                                                         PageID.20616   Page 25 of
                                      47
                                                                           25



   1       think that becomes, you know, disclosable in any way,
   2       shape or form.
   3                 So I would object to yeah, I'm just going to
   4       deliver the homicide file and let people go through it.              I
   5       believe it's our responsibility to go through and produce
   6       what's relevant, not work product, not, for example, the
   7       Wayne County Prosecutor's witness list from that, what
   8       they turned over at the time.       Those things are not
   9       disclosable.     The disclosables are things like the
  10       investigation, statements taken, that type of material.
  11                      MR. DALY:    So what I would propose, and we've
  12       done this in the past, is that the defense lawyers go
  13       through it.    Whatever we want, we tag.        If the government
  14       doesn't want to give it to us, we can then seal that, give
  15       it to you in camera, and let you decide instead of letting
  16       the government decide what's relevant for us to see,
  17       because in the past when we've done this, we've seen
  18       progress notes about other suspects that the government
  19       never turned over to us.       We have found Brady statements
  20       as well that the government did not turnover.
  21                 So the process that I'm proposing will give the
  22       government a chance to object once we see it.          It's a
  23       whole different process.
  24                      MR. FEINBERG:     Judge, as it relates to Mr.
  25       Brown, our situation is a little bit different, because


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18434
                                                         PageID.20617   Page 26 of
                                      47
                                                                           26



   1       another defendant had been tried twice and convicted.
   2       Ultimately, that person's case was granted a new trial,
   3       and the case was dismissed.       So I think it is very
   4       important for us to know exactly what kind of notes that
   5       were going on relating to the trial in that case,
   6       potential suspects, witnesses that may not have testified
   7       or been given to us.      So we need to be able to go through
   8       the entire homicide file ourselves, along with exactly
   9       what Mr. Daly said, just to find out whether or not
  10       there's something in there that definitely helps our case.
  11                      THE COURT:    The difficulty that I have Mr.
  12       Daly with your suggestion is that to the extent that the
  13       government is asserting privilege or work product, I don't
  14       know how Detroit homicide file could necessarily --
  15                      MR. GRAVELINE:     I'm talking about, for
  16       example, an email in there between two prosecutors
  17       yesterday.    I mean, that's work product.        That's not -- I
  18       mean, I don't know why it's in DPD homicide file, but it's
  19       in there.
  20                      THE COURT:    Before you get to sit down with
  21       the file, it would seem to me that the government should
  22       go through the file and identify any items they believe
  23       are privileged or not discoverable for some whatever
  24       reason, and they could furnish you that -- the description
  25       of what they have removed, but they should probably have


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18435
                                                         PageID.20618   Page 27 of
                                      47
                                                                           27



   1       the opportunity to remove from the file anything that
   2       would otherwise would be undiscoverable, and then give you
   3       the opportunity to do that, but I don't know -- is there,
   4       again, an established way that the Detroit Police have for
   5       producing materials like this for examination?
   6                      MR. GRAVELINE:     Not that I'm aware of.       I
   7       have to ask DPD homicide.       I don't know what they do in
   8       state court practice for homicide, but I can find out.
   9                      MR. DALY:    It's simply a red row jacket where
  10       all the documents are contained.
  11                      THE COURT:    Red --
  12                      MR. DALY:    Red row.
  13                      MR. GRAVELINE:     One of these.
  14                      MR. DALY:    It's much bigger, and they just
  15       literally bring the whole file and put it on the desk, and
  16       allows the defense to make that decision about what's
  17       relevant and what maybe important, rather than the
  18       government doing it initially.        But if the government is
  19       going to go through and take certain things out, I think
  20       they have to identify that, and create a separate file at
  21       least, and then either you will look at it in camera or
  22       we're going to look at it.
  23                      THE COURT:    Right.
  24                      MR. DALY:    One of the two.
  25                      THE COURT:    Right.    That's what I was trying


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18436
                                                          PageID.20619    Page 28 of
                                      47
                                                                               28



   1       to say, but you probably said it better.           Okay.      All
   2       right.    So Mr. Graveline should be able to find out what
   3       the procedure is over in Detroit.
   4                      MR. GRAVELINE:      Yes, your Honor.     I'll have
   5       answers for all of it tomorrow.
   6                      THE COURT:    All right.       So again, returning
   7       to the motions, Mr. Bailey's fourth motion is to strike
   8       allegations and preclude evidence regarding homicide and
   9       the shooting for which the defendant was tried and
  10       acquitted, and that I think is what we were just talking
  11       about, and that's the file that you're talking about
  12       having access to, is that right?
  13                      MR. DALY:    That's one of the files, but the
  14       argument is essentially a double jeopardy argument, Judge.
  15                      THE COURT:    Two different sovereigns?
  16                      MR. DALY:    Yes.
  17                      THE COURT:    Okay.    So that's been answered?
  18                      MR. GRAVELINE:      Yes, your Honor.
  19                      THE COURT:    And did you intend to reply, Mr.
  20       Daly?
  21                      MR. DALY:    No.
  22                      THE COURT:    Okay.    So I'll assess that on the
  23       papers unless I conclude that I really need oral argument,
  24       and then I'll have you come in.
  25                 The fifth argument is Corey Bailey's motion for


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18437
                                                          PageID.20620    Page 29 of
                                      47
                                                                                29



   1       Bill of Particulars, and I don't know if that was joined
   2       in -- it was by Mr. Shy.       So that's been answered?
   3                      MR. GRAVELINE:     Yes, your Honor.
   4                      THE COURT:    And is there going to be a reply?
   5                      MR. DALY:    No, sir.    There will not be.
   6                      THE COURT:    All right.       Thank you.      I'll
   7       follow the same process for that one.
   8                 So we have the government had responded that
   9       discovery would be provided January 4th, and it is your
  10       position that it's been fully complied with?
  11                      MR. GRAVELINE:     For which?      I'm sorry.
  12                      THE COURT:    There is for this -- you
  13       previously argued that the discovery will make it clear to
  14       the defendants what they are charged with.
  15                      MR. GRAVELINE:     That's correct.      We produced
  16       Jencks, your Honor, back on December 26th.           There's some
  17       Jencks that's particularly relevant to this trial of
  18       witnesses we didn't call at the last trial.           We will
  19       produce that to the defense here as well, and yes, we
  20       stand by that.     So when we put Jencks out for the first
  21       trial, we gave it to all defense counsel.
  22                      THE COURT:    Okay.
  23                      MR. GRAVELINE:     So now there are witnesses
  24       that we will be calling in the second trial that are
  25       different than the first trial.        So we need to go back and


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18438
                                                          PageID.20621   Page 30 of
                                      47
                                                                            30



   1       make sure we produced Jencks for those individuals as
   2       well, and we will.
   3                      THE COURT:    All right.       There was an issue in
   4       the first trial that dealt with the theory of the case,
   5       and the government's assertion of -- I'm trying to
   6       remember now -- the government's corporation of the --
   7       well, it dealt with our jury instructions.
   8                      MR. GRAVELINE:     Pinkerton, your Honor.
   9                      THE COURT:    Right.
  10                      MR. GRAVELINE:     We will be proceeding on
  11       Pinkerton on Count 32.
  12                      THE COURT:    And were you going to provide
  13       some formal notice?
  14                      MR. GRAVELINE:     I will email everyone to that
  15       effect.
  16                      THE COURT:    And defense counsel may already
  17       be familiar with the issue given the transcripts of that
  18       trial.
  19                      MR. DALY:    With regards to the Jencks
  20       material that the second group has not received, is it the
  21       government's intention to give it to us 30 days before
  22       trial at least?
  23                      MR. GRAVELINE:     At least, but I'm going to do
  24       it before that.     It will be at least 30 days, but I'm
  25       hoping to get it done in the next three weeks or so.              I


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18439
                                                          PageID.20622   Page 31 of
                                      47
                                                                            31



   1       don't -- we've got quite a bit of things that are starting
   2       to pile up on in getting done in the next week or two, but
   3       it's my intention to have it probably by 45 days out.
   4                      THE COURT:    Okay.    Thank you.     All right.
   5                 So Mr. Porter has a motion for additional
   6       discovery, and given what the government has turned over,
   7       is discovery still an issue?
   8                      MR. S. SCHARG:     Judge, I realize he filed a
   9       response to that motion.       So I'll look at it.
  10                      THE COURT:    Okay.    So you don't know whether
  11       or not you wish to file a reply?
  12                      MR. S. SCHARG:     I will file a motion to
  13       dismiss.    My client indicates that he believes the
  14       government took too long to respond for our motion for
  15       discovery, and that their response should be vacated.
  16                      THE COURT:    All right.       Thank you.
  17                 So I'll expect if you're going to file a reply,
  18       that you do it within a week or if you're filing a
  19       withdraw based on the representations of discovery then
  20       you can indicate that also.
  21                      MR. S. SCHARG:     Thank you, Judge.
  22                      THE COURT:    Mr. Patterson has a motion to
  23       remove Mr. Johnson as his counsel.        Obviously, if that
  24       were to happen, nobody would be going to trial on
  25       June 5th, but Mr. Patterson, have you and Mr. Johnson


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18440
                                                          PageID.20623   Page 32 of
                                      47
                                                                            32



   1       worked that out?
   2                      DEFENDANT PATTERSON:      Absolutely, your Honor.
   3       With all due respect, that motion was filed months ago,
   4       I'm definitely satisfied with my attorney, and we're
   5       moving forward.
   6                      THE COURT:    All right, sir.       Thank you.     We
   7       will allow that motion to be withdrawn.
   8                 Mr. Bailey has a motion for a Daubert hearing, and
   9       to preclude the testimony of the proposed experts cellular
  10       analysis.    The Court has ruled on the subject matter of
  11       that motion in the first, since we had joinders to the
  12       motion in the first group, and you've answered?
  13                      MR. GRAVELINE:     Yes.
  14                      THE COURT:    Has there been a reply?
  15                      MR. DALY:    No, we didn't file a reply, but
  16       we've asked for a hearing, Judge.
  17                      THE COURT:    A hearing, meaning oral argument
  18       on the issue?
  19                      MR. DALY:    No, evidentiary.
  20                      THE COURT:    All right.       So as an evidentiary
  21       hearing, we should be allocating --
  22                      MR. GRAVELINE:     Just to inform the Court,
  23       part of our response was there's no need for an
  24       evidentiary hearing.      We believe the Court can rule
  25       without calling an actual Daubert hearing based upon the


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18441
                                                          PageID.20624   Page 33 of
                                      47
                                                                            33



   1       nature of the evidence in this case.
   2                 So perhaps if the Court takes a look before
   3       setting an evidentiary -- and if the Court believes an
   4       evidentiary hearing is necessary, then obviously that's
   5       what we'll do, but as part of our response, it's not
   6       necessary.
   7                      THE COURT:    That makes sense.       Not the
   8       outcome necessarily, but the idea that I look at it,
   9       screen it first to decide if we need a hearing.
  10                 Mr. Fisher has a motion to suppress physical
  11       evidence, and that's been answered?
  12                      MR. GRAVELINE:     It has not, and we intend to
  13       have an answer to the Court by next Thursday, which would
  14       be three weeks from March 1st.
  15                      THE COURT:    Okay.    Mr. Scharg?
  16                      MR. H. SCHARG:     I'll go out on a limb, and
  17       say I don't know how the Court could resolve this without
  18       an evidentiary hearing based upon the allegations made.
  19                      THE COURT:    All right.       So let's make --
  20       let's set that one for a hearing.
  21                      MR. GRAVELINE:     Okay.
  22                      THE COURT:    Do you need anything more than a
  23       couple of hours?
  24                      MR. H. SCHARG:     No, your Honor.
  25                      THE COURT:    Okay.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18442
                                                          PageID.20625   Page 34 of
                                      47
                                                                            34



   1                      MR. GRAVELINE:     That's sounds appropriate.
   2                      THE COURT:    Okay.
   3                      MR. H. SCHARG:     The only thing that I may say
   4       is that the hearing will require the testimony of
   5       cooperating witnesses in this case who was the source of
   6       information, the cooperating witness in this case,
   7       Mr. Steve Arthur, and he's critical to the motion.
   8                      THE COURT:    All right.       Do you have any
   9       problem with producing him for that?
  10                      MR. GRAVELINE:     No, your Honor.
  11                      THE COURT:    Will there be a reply?
  12                      MR. H. SCHARG:     I haven't gotten a response.
  13                      THE COURT:    What week?
  14                      MR. H. SCHARG:     I don't think there will be a
  15       need for a reply.
  16                      THE COURT:    That means we don't have a
  17       response yet?
  18                      MR. GRAVELINE:     No.
  19                      THE COURT:    Okay.
  20                      MR. GRAVELINE:     So that's one I was going to
  21       file a response by next Thursday.        That's one of the three
  22       supression motions that we have to respond to.
  23                      THE COURT:    Next Thursday, week from today?
  24                      THE CLERK:    How about April 11th at 2:30.
  25                      MR. GRAVELINE:     That works for the


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18443
                                                         PageID.20626    Page 35 of
                                      47
                                                                            35



   1       government.
   2                      THE COURT:    A Wednesday.
   3                      MR. H. SCHARG:     I would ask the Court to do
   4       it in the morning in case --
   5                      THE CLERK:    We have a bench trial in the
   6       morning.
   7                      MR. H. SCHARG:     We can start I don't know --
   8                      THE CLERK:    Maybe 2:00?
   9                      THE COURT:    Set it for two.      I would think --
  10       you have two witnesses you expect?
  11                      MR. H. SCHARG:     I think about 4-5.         They are
  12       short witnesses because it's a very narrow issue.
  13                      THE COURT:    Okay.
  14                      MR. H. SCHARG:     We'll try.
  15                      THE COURT:    Okay.    So we have Mr. Keithon
  16       Porter's motion to dismiss the indictment.          That's been
  17       answered Mr. Graveline?
  18                      MR. GRAVELINE:     Yes, your Honor.
  19                      THE COURT:    And is there going to be a reply?
  20                      MR. S. SCHARG:     Judge, I'll make that
  21       decision.    I think I can respond by I think the 28th.
  22                      THE COURT:    Yes, so within a week if you're
  23       going to?
  24                      MR. S. SCHARG:     Yes, your Honor.     I will let
  25       your clerk.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18444
                                                         PageID.20627    Page 36 of
                                      47
                                                                            36



   1                 My client wants me to address the issue about the
   2       Jencks materials.     It was his misunderstanding that all of
   3       the Jencks material was submitted prior to the last
   4       Court's ruling deadline when Jencks material had to be
   5       submitted to all counsel.       Now it is known to us that
   6       there are additional witnesses, Jencks materials, that
   7       have not been given to us for the second group.              We want
   8       to make sure -- we want the Court to address that issue
   9       because we thought they were suppose to give all Jencks
  10       material in its entirety, and why are we getting all of
  11       this new Jencks material now when we're only so many days
  12       from trial.
  13                      THE COURT:    Okay.    All right.    Mr. Graveline?
  14                      MR. GRAVELINE:     Your Honor, I think that was
  15       just a misunderstanding by them because -- so, in fact, I
  16       think the government's obligation was only give it to
  17       Trial Group 1 to be quite frank.        They were the ones that
  18       were going to trial, and in terms of -- for all the
  19       reasons as laid out in the Jencks Act and also witness
  20       security, we gave Jencks 30 days out for that reason, and
  21       so the fact that we gave it to everybody, for the people
  22       that we were calling in the first trial group, I think was
  23       something we didn't have to do, quite frankly, for Trial
  24       Group 2.
  25                 So we've given them an 8O percent solution already


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18445
                                                          PageID.20628   Page 37 of
                                      47
                                                                            37



   1       in this matter.     I think we are complying with the Jencks
   2       Act.   We're keeping with what we've told counsel before,
   3       and we will be given whatever Jencks material is
   4       additional to the people who are different than who we
   5       called in Trial Group 1.
   6                      THE COURT:    All right.       Thank you.
   7                 We have Mr. Bailey's motion to suppress.            Have we
   8       already addressed that?
   9                      MR. GRAVELINE:      I believe that's the one that
  10       we will respond to next week as well.          So there's three
  11       supression I believe, two for Mr. Bailey, one that was
  12       filed by Mr. Minock back in September.           I think that's why
  13       I missed it.     There's one by Mr. Daly which was filed I
  14       believe in December, and then the one by Mr. Scharg.
  15       We'll have responses on all of those by next Thursday.
  16                      THE COURT:    All right.       Thank you.
  17                      MR. DALY:    I should say that there are a
  18       number of factual issues that will need to be resolved by
  19       an evidentiary hearing.      I don't believe that you could
  20       rule on the pleadings.
  21                      THE COURT:    On the supression?
  22                      MR. DALY:    Yes.   So I think it might be
  23       well -- I would kind of anticipate that as well.              So do
  24       you have a reason to think otherwise, Mr. Graveline?
  25                      MR. GRAVELINE:      No, but I think the motion


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18446
                                                          PageID.20629    Page 38 of
                                      47
                                                                             38



   1       that Mr. Daly is talking about is going to require some
   2       time.   So that one motion to suppress, there's six
   3       different factual scenarios and arrests that have
   4       different theories of suppression.        So it's kind of really
   5       almost like six motions to suppress just to let the Court
   6       know.   I think we're going to probably need between six to
   7       10 witnesses for that, and so when planning an evidentiary
   8       hearing, we will need two days or probably a full day.
   9                      THE COURT:    Okay.    Having fun yet?         So we'll
  10       plan on a day or two.      Do you want to set a date now?           You
  11       want for both suppression motions?
  12                      MR. GRAVELINE:     That's correct.
  13                      THE COURT:    And then you anticipate a reply?
  14                      MR. DALY:    On the motion to suppress Fourth
  15       Amendment issues, yes.
  16                      THE COURT:    All right.       That will be within a
  17       week of the -- which puts it out -- you're response date
  18       again is a week from Thursday?
  19                      MR. GRAVELINE:     Yes, your Honor, March 22nd.
  20                      THE COURT:    Week from this Thursday?
  21                      MR. GRAVELINE:     A week from today.
  22                      THE COURT:    Today?
  23                      MR. GRAVELINE:     Yes.
  24                      THE CLERK:    Wednesday, April 25th.
  25                      MR. DALY:    What time?


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18447
                                                         PageID.20630   Page 39 of
                                      47
                                                                           39



   1                      THE CLERK:    9:00.
   2                      MR. DALY:    All day?
   3                      THE CLERK:    All day.
   4                      MR. DALY:    That's fine.
   5                      THE COURT:    So we have the question, of
   6       course, what's going to happen to the death eligible
   7       defendants if the Department of Justice concludes that the
   8       United States Attorney has to pursue a death penalty, and
   9       it certainly would have to be the remaining -- we have
  10       four total, three in this group who are death eligible, is
  11       that right?
  12                      MR. GRAVELINE:     Four.
  13                      THE COURT:    So if all four are certified then
  14       we will be left with three?
  15                      MR. GRAVELINE:     That's correct, your Honor.
  16                      THE COURT:    And we don't have anybody in that
  17       last group that you could move up?
  18                      MR. GRAVELINE:     I hesitate to do that just
  19       because if we told one of the defense counsel to be
  20       prepared for that, we already have seven defendants in
  21       this particular trial.      I would just -- maybe I can talk
  22       to some of the defense counsel and see if they want to be
  23       moved up, but I would imagine the overwhelming response
  24       will probably be no.      Nobody has expressed that to me from
  25       the last trial group, but I can ask.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18448
                                                         PageID.20631   Page 40 of
                                      47
                                                                           40



   1                      THE COURT:    So there are two possibilities.
   2       Let's assume that all of the defendants who are eligible
   3       are certified by the attorney general.          Are they trialable
   4       together?
   5                      MR. GRAVELINE:     I believe so, but I think
   6       that would probably be the subject to a motion by defense.
   7                      MR. SPIELFOGEL:     We would object to that.
   8                      MR. FEINBERG:     And we would object to that.
   9                      MR. S. SCHARG:     We do.
  10                      MR. THEIS:    As we.
  11                      THE COURT:    So is this a matter -- is it your
  12       estimation that this is a matter that is given to the
  13       discretion of the Court, or is it -- is there any
  14       prevailing case law in one direction or another on that
  15       subject?    Do you have any idea?
  16                      MR. SPIELFOGEL:     There's several cases, your
  17       Honor, going each way and --
  18                      THE COURT:    Federal cases?
  19                      MR. SPIELFOGEL:     Yes, Judge.     That's been
  20       litigated hundreds of times.       Hopefully we won't have to
  21       bother the Court with that.
  22                      THE COURT:    That would be great.      All right.
  23       So we're going to hold to the plea cutoff date of
  24       April 30th.
  25                      MR. GRAVELINE:     I would suggest that we move


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18449
                                                         PageID.20632   Page 41 of
                                      47
                                                                           41



   1       that back a week to maybe May 8th.        I think that's more
   2       realistic.
   3                      DEFENDANT PATTERSON:      No pleas.
   4                      THE COURT:    This isn't going to affect the
   5       trial date.    This is a date that we hold to address each
   6       of you to know if you've satisfied everyone, that you're
   7       fully informed and acting of your own volition, nobody is
   8       forcing you to do otherwise.       So it's for our planning
   9       purpose.    So it's important to know ahead of trial who's
  10       going forward or not, and if you all want to go forward,
  11       and you're all still here, then we will.
  12                      DEFENDANT BROWN:     We ready to go to trial
  13       now.
  14                      THE COURT:    Right.
  15                      DEFENDANT BROWN:     It keeps getting pushed
  16       back.
  17                      THE COURT:    We're not pushing the date back
  18       as of today at least we're not.
  19                      DEFENDANT BROWN:     Thank you.     I appreciate
  20       that.
  21                      THE CLERK:    May 10th?
  22                      MR. GRAVELINE:     That will be fine.
  23                      THE COURT:    That will be the cutoff instead
  24       of April 30th.
  25                      MR. FEINBERG:     May 10th is a Thursday?


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18450
                                                         PageID.20633   Page 42 of
                                      47
                                                                           42



   1                      THE CLERK:    May 10th is a Thursday.
   2                      THE COURT:    That's all on my agenda.
   3                 Mr. Scharg?
   4                      MR. H. SCHARG:     Regarding -- go back to the
   5       questionnaires so I can get clarity.          We are going to
   6       receive a copy of the standard questionnaire that was
   7       provided to the first group that went to trial, correct,
   8       just the standard boilerplate?
   9                      THE COURT:    Well, it wasn't all standard.
  10                      MR. H. SCHARG:     I mean, standard in terms --
  11                      THE COURT:    We took input from defense
  12       lawyers and input from the government and compiled it.
  13                      MR. H. SCHARG:     And I anticipate it
  14       probably -- if someone wants to change, we all have to
  15       unanimously agree to the changes, correct?
  16                      THE COURT:    Yes.   I don't think that's too
  17       difficult.    Anything that is within reason is going to be
  18       fine.   If there is a dispute that needs to be resolved, I
  19       can do that.     I probably can do that on a telephone
  20       conference.
  21                      MR. H. SCHARG:     In terms of completed
  22       questionnaires, will have those prior to trial?
  23                      THE CLERK:    Yes.
  24                      MR. H. SCHARG:     And I understand that time is
  25       of the essence for some of us in completing the trial.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18451
                                                         PageID.20634   Page 43 of
                                      47
                                                                           43



   1       Just throwing this out for everyone, is it possible that
   2       the defense attorneys get together prior to trial and with
   3       the government, and see if we can weed out certain jurors
   4       that we can agree would not be acceptable to both parties
   5       to try to expedite the process?
   6                      THE COURT:    Yes, that was done with the first
   7       group, and we would expect you to do it with this group as
   8       well, and not only that, I mean, one of the reasons the
   9       first trial was done so efficiently is because defense
  10       counsel got together and coordinated their planned
  11       examinations, and so everybody knew what their roles were
  12       going to be, and everybody got a chance to participate,
  13       but not without unnecessary duplication because there is a
  14       lot of potential for duplication since the theories will
  15       often play out in a similar way and the -- they really
  16       avoided a lot of repetitiveness, which is one of the major
  17       complaints that we hear from jurors, do you think we're
  18       stupid?    We have been told that 10 times in 15 different
  19       ways.   So we would expect a deal of communication on the
  20       defense side to help to coordinate as well.
  21                 Anything on the government's part?
  22                      MR. GRAVELINE:     No, your Honor.
  23                      THE COURT:    Yes, Mr. Feinberg?
  24                      MR. FEINBERG:     Yes, your Honor.     During the
  25       first trial, Jonathan Murphy was testifying on behalf of


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19   PageID.18452
                                                         PageID.20635   Page 44 of
                                      47
                                                                           44



   1       the government, and apparently -- and I've seen the
   2       transcript where he was caught committing perjury.            The
   3       question that I need to know -- and that was testimony
   4       that was involving Mr. Brown -- what I need to know is
   5       what the government is going to pursue concerning Mr.
   6       Murphy?    What we can bring out as a result of Mr. Murphy's
   7       perjury, and I don't know whether or not the Court wants
   8       us to file a formal motion as a result of that, or whether
   9       or not that's something that we can discuss and reach some
  10       kind of an amicable decision.
  11                      MR. GRAVELINE:     We are always up to
  12       discussion, your Honor.
  13                      THE COURT:    Again, I encourage you to talk to
  14       one another.     We are past the motion cutoff date.
  15                      MR. FEINBERG:     The problem is that Mr. Murphy
  16       just testified.
  17                      THE COURT:    Right.
  18                      MR. FEINBERG:     And I was not made aware of
  19       his perjury before the motion cutoff.         So this maybe
  20       something that needs to be done as a motion in limine.
  21                      THE COURT:    Okay.    It might be a proper
  22       subject for a motion in limine.
  23                      MR. S. SCHARG:     Judge, briefly.     Mr. Porter
  24       advised me this morning that he needs immediate medical
  25       attention.    He's being housed at the Midland County Jail.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18453
                                                          PageID.20636   Page 45 of
                                      47
                                                                            45



   1       He's been spitting up blood.       He's been asking to go to
   2       hospital.    They are not complying with any of his
   3       requests.    He does suffer from bullets wounds that he has
   4       before he was arrested in this case, but he is in
   5       desperate need of medical attention, and they are not
   6       providing medical attention, and he would like to be moved
   7       out of Midland.
   8                      THE COURT:    Have they not responded at all?
   9                      MR. S. SCHARG:     From what I understand, the
  10       only way he can get medical attention is to put him in the
  11       hole for a couple days, and then maybe he will get to see
  12       a doctor at that point, but he needs approval from the
  13       marshals.
  14                      THE COURT:    He needs approval to be moved for
  15       medical attention?
  16                      MR. S. SCHARG:     Yes, your Honor.      He's asking
  17       if he could go to Milan to get medical attention there.
  18                      THE COURT:    All right.       So have you been made
  19       aware of this?
  20                      THE MARSHAL:     No, this is first we heard of
  21       it.   We can complete another alert notice, contact the
  22       facility, and find out the circumstances and advise the
  23       Court.
  24                      THE COURT:    Okay.    All right.     Is this
  25       related -- I know that earlier in the case the defendant


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18454
                                                          PageID.20637   Page 46 of
                                      47
                                                                            46



   1       asked to have the detention order revoked to get medical
   2       attention.    We offered to direct medical attention, and he
   3       indicated that he really didn't want to have it at that
   4       point.    So this is the same condition?
   5                      MR. S. SCHARG:     No, your Honor.      He advised
   6       me -- that is true, your Honor.        The Court was willing to
   7       comply with his request at the detention hearing.             However
   8       now, he is, in fact, spitting up blood.
   9                      DEFENDANT PORTER:      There are no doctors.        I'm
  10       in pain.    I didn't see a doctor until Monday.         Feeling
  11       chest pains.     I was shot in the chest.
  12                      THE COURT:    Mr. Scharg, have you talked to
  13       Midland?
  14                      MR. S. SCHARG:     I have not since the last
  15       time, but about the blood situation, I was just told about
  16       it.
  17                      THE COURT:    Well, I think before we call on
  18       the marshal to do anything, you should talk to the
  19       facility, and understand what they're saying about it, and
  20       then communicate with the marshal.
  21                      MR. S. SCHARG:     I will.     Thank you.
  22                      THE COURT:    All right.       Anything else on
  23       defense side?
  24                      MR. MAGIDSON:     Is there a time for the plea
  25       cutoff?


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1550
                                   1410 filed 12/03/19
                                              05/09/19    PageID.18455
                                                          PageID.20638   Page 47 of
                                      47
                                                                            47



   1                      THE CLERK:       2:00.
   2                      THE COURT:       Thank you.    We'll see you at the
   3       next event whenever that might be.
   4
   5                          (Proceedings concluded.)
   6                                   -     -     -
   7                         C E R T I F I C A T I O N
   8                  I, Ronald A. DiBartolomeo, official court
   9       reporter for the United States District Court, Eastern
  10       District of Michigan, Southern Division, appointed
  11       pursuant to the provisions of Title 28, United States
  12       Code, Section 753, do hereby certify that the foregoing is
  13       a correct transcript of the proceedings in the
  14       above-entitled cause on the date hereinbefore set forth.
  15                  I do further certify that the foregoing
  16       transcript has been prepared by me or under my direction.
  17
  18
  19     s/Ronald A. DiBartolomeo                             May 9, 2019
         ____________________________                       ________________
  20     Ronald A. DiBartolomeo, CSR                              Date
         Official Court Reporter
  21                               -  -            -
  22
  23
  24
  25


                      15-20652; USA v. EUGENE FISHER, ET AL
